                      Case
AO 199A (Rev. 12/11- EDCA     1:20-mj-00053-SAB
                          [Fresno])                             Document
                                    Order Setting Conditions of Release    11 Filed 05/06/20 Page 1Page
                                                                                                    of 13of              3       Pages



                                  UNITED STATES DISTRICT COURT
                                                                for the
                                                                                                              FILED
                                            Eastern District of California                                   May 06, 2020
                                                                                                          CLERK, U.S. DISTRICT COURT
                                                                                                        EASTERN DISTRICT OF CALIFORNIA


UNITED STATES OF AMERICA,
                                                                 )
                           v.                                    )
                                                                 )             Case No.        1:20-mj-00053-SAB
PEDRO DURAN,                                                     )


                                   ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

      The defendant must appear at:        U.S. DISTRICT COURT, 2500 Tulare Street, Fresno, California
                                                                                       Place
      U.S. MAGISTRATE JUDGE BARBARA A. McAULIFFE in Courtroom 8 (unless another courtroom is designated)

      on                                              MAY 14, 2020 at 2:00 PM
                                                                     Date and Time

      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance and Compliance Bond, if ordered.


(Copies to:     Defendant (through PTS)           PRETRIAL SERVICES                  US ATTORNEY      US MARSHAL)
Case 1:20-mj-00053-SAB Document 11 Filed 05/06/20 Page 2 of 3
      Case 1:20-mj-00053-SAB Document 11 Filed 05/06/20 Page 3 of 3




5/6/2020
